Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 10/08/2021.
Claims 1-13 are pending.

Response to Arguments
Applicant's arguments filed on 10/08/2021 have been fully considered but they are not persuasive.
Regarding Claims 1, 5-7, 11 and 12, the applicant argues that the cited prior art, Jang et al. (US Pub. 2013/0073293 A1) and Cheong et al. (US Pub. 2014/0052450 A1), fail to teach “identifying a service which is currently displayed on the display among a plurality of services provided by the display apparatus, the plurality of services comprising watching a television (TV) channel, searching through an Internet, selecting a TV menu, and executing a content on the display apparatus identifying a service which is currently displayed on the display among a plurality of services provided by the display apparatus, the plurality of services comprising watching a television (TV) channel, searching through an Internet, selecting a TV menu, and executing a content on the display apparatus”, as found in Claims 1 and 7.
In response, the examiner points out that Jang teaches performing an operation via voice command for an application that is currently executing on a display apparatus (see Fig.6 (“Next Channel”) and paragraph [0121], switching channels), wherein a plurality of applications that can be executed on the display apparatus includes watching a TV Channel, searching through the internet, selecting a TV menu and executing a content (see Fig.6 (100), Fig.18 (100), paragraphs [0119-0120], paragraph [0081] and paragraph [0186]). An application that is currently being executed on the display .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US Pub. 2013/0073293 A1) in view of Cheong et al. (US Pub. 2014/0052450 A1).
Regarding Claims 1 and 7, Jang teaches a display apparatus (see Fig.1 (100) and paragraph [0057]), comprising:
an interface circuitry (see Fig. (170) and paragraph [0108]);
a display (see Fig.1 (100) and paragraph [0057]);
and a processor (see Fig.5 (controller) and paragraph [0115]) configured to:
receive a voice input through the interface circuitry (see Fig.5 (182), Fig.6 (21), paragraph [0110] and paragraph [0128]),

identify an operation for the received voice input, the identified function corresponding ta the identified service of the display apparatus that is available for the received voice input, the operation comprising changing the TV channel (see Fig.6 ("Next Channel") and paragraph [0121], switching channels),
and perform the identified operation on the display apparatus (see Fig.6 ("Next Channel’} and paragraph [0121], switching channels).
Jang fails to teach a plurality of different operations that are available for the received voice input, wherein the plurality of different operation comprising searching the internet, selecting a TV menu and executing a content.
Cheong, however, teaches a display apparatus configured to execute, via voice command, an operation from a plurality of different operations available, wherein the operations comprises changing the TY channel, searching the internet, selecting a TV menu and executing a content (see Fig.5, Table 3, Table 4, Table 5 and paragraphs [0035-0040]).
It would have been obvious for one skilled in the art, before the effective fling date of the application, to configure Jang’s display apparatus to identify and accept a plurality of different operations, including changing the TV channel, searching the internet, selecting a TV menu and executing a content, that are available for a user voice command. The motivation would be to provide additional voice commands to a user for controlling the display apparatus to execute additional applications that are available to the user while the user is watching television.
Claims 5 and 11, Jang further teaches wherein the processor is configured to: control the storage to store information on the performed operation (see paragraph [0105-0106], database), and based on receiving a second voice input which is the same as the received voice input, perform the operation based on the stored information (see paragraph [0105-0106], volume change).
Regarding Claims 6 and 12, Jang further teaches wherein a first operation corresponding to a first service is different from a second operation corresponding to a second service which is different from the first service {see Fig. ("Next Channel"), paragraph [0105-01606] and paragraph [0121], changing channel when broadcast TV watching and changing volume when watching media content).
Claims 3-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US Pub. 2013/0073293 A1) in view of Cheong et al. (US Pub. 2014/0052450 A1), and in further view of Istvan et al. (US Pub. 2006/0041926 A1).
Regarding Claims 3 and 9, Jang and Cheong teach the display apparatus of Claim 1, but fall to teach controlling the display to display a user interface (UI) comprising a first menu item corresponding to the identified operation, and based on a user input for the displayed first menu item, performing the operation.
Istvan, however, teaches a display apparatus configured to display a user interface (UI) comprising a first menu item corresponding to the identified function (see Fig.2C and paragraph [0218], and based on a user input for the displayed first menu item, perform the function (see Fig.2C (Record, Watch Now] and paragraph [0218]).
It would have been obvious for of ordinary skill in the art, before the effective fling date of the application, to configure the display apparatus of Claim 1 to control the display apparatus to display a user interface (U1) comprising a first menu item corresponding to the identified operation, and based on a user input for the displayed first menu item, perform the operation. The motivation would be to enable a user to control when to play or stop a media content on the display apparatus.
Regarding Claims 4 and 10, Jang and Cheong teach the display apparatus of Claim 1, but fail to teach wherein the processor is configured to control the display of a Ul comprising a second menu item for stopping the performed operation.
Istvan, however, teaches a display apparatus configured to control the display of a Ul comprising a menu item for stopping the performed operation (see Fig.2G and paragraph [0273]).
It would have been obvious for of ordinary skill in the art, before the effective filing date of the application, to configure the display apparatus of Claim 1 to control the display of a Ul comprising a menu item for stopping the performed function. The motivation would be to enable a user to stop the execution of a function corresponding to the media content playing on the display apparatus.

Claim Objections
Claims 2, 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 2 and 8, the following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not disclose, teach or suggest the claimed limitation of (in combination with all other limitations of the base claim) “ identify the operation among the plurality of different operations for the received voice input based on a degree of similarity of a service with each of the plurality of different operations, the service corresponding to the identified service”.
Regarding Claim 13, the following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not disclose, teach or suggest the claimed limitations of (in combination with all other limitations of the base claim) “based on identifying at least two services among the plurality of usage services, identify the service corresponding to the received voice input from among the at least two services, and identify the operation corresponding to the identified service”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammed H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672